Appeal from order, Supreme Court, New York County, entered June 26, 1977, dismissed without costs or disbursements on the grounds that the order was subsumed in the subsequently entered order and judgment on the appeal from which the order has been reviewed. (CPLR 5501, subd [a], par 1.) Order and judgment (one paper), Supreme Court, New York County, entered January 23, 1978, unanimously affirmed for the reasons stated by Justice Schwartz, without costs or disbursements. We do not pass on the question of whether an action in contract would lie (see Matter of First Nat. City Bank v City of New York Fin. Admin., 36 NY2d 87). Concur—Birns, J. P., Silverman, Evans, Fein and Lane, JJ.